DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #53 in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to mention Ref. #53 shown in Fig. 1.
In Lines 9-15 of Page 1, the sentences “For example, the flame simulation device described in patent “CN03232928.8-Simulating electric heating fireplaces”, which blows air on streamers through a fan, so that the streamers are disturbed, and then the light is projected on the streamers to form the shape of a flame. However, as the flame of the electric heating fireplace is generally in long strip-shaped, and the fans used are generally cross-flow fans, such as the fans used in the flame simulation device mentioned in patent “CN99247747.6-Electric heating decorative fireplace”.” are incomplete sentences.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, e.g. “The present invention discloses” & “In the present invention”.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In Line 1 of each of Claims 2-20, In “A streamer type flame simulation device according to Claim…” the recitation of “A streamer…” should be “The streamer”.  As currently recited, each claim can be construed as being indefinite as it is unclear whether the additional limitations of each claim are to be applied to the device of the claim from which it depends or another device similar to that of the parent claim from which each claim depends;
In Claim 1:
Line 8, “the width direction” lacks antecedent basis in the claim & should be “a width direction”.
Line 14, “the light emitted from” lacks antecedent basis in the claim & should be “a light emitted from” or “light emitted from”;
In Claim 4, Line 2, “the surface” lacks antecedent basis in the claim & should be “a surface”;
In Claim 5, Lines 2-3, “the back plate” lacks antecedent basis in the claim & should be “a back plate”;
In Claim 6, Lines 3-4, the limitations in the recitation “the upper and lower portions of the back plate of the casing” lacks antecedent basis in the claim & should be “upper and lower portions of a back plate of the casing”, or “upper & lower portions” & “a back plate of the casing” should recited earlier in the claim to provide antecedent bases for each limitation;
In Claims 7-10, 15-17, 19 & 20, similar antecedent basis objections can be made for terms such as “the middle” (Cl. 7), “the upper side” & “the area” (Cl. 8), “the back plate” (Cl. 9), “the middle” & “the lower end” (Cl. 10), “the color of the light” & “the color of a flame” (Cl. 15), “the blowing speed” (Cl. 16, 17), “the surface” (Cl. 19) & “the upper half” (Cl. 20); and
In Claim 18, Line 3, “the The screen” should be “the screen”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by structural modifiers.  Such claim limitations are: “a supplementary air-supplying device” in claim 1, & “a light source” in at least Claims 1 & 12-15.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
With respect to Claim 15, the recitation that “the color of the light emitted by the light source is similar to the color of a flame” is being interpreted as described on Page 6 of the specification, specifically that the color emitted by the light source can be yellow, amber, yellowish-green, similar to a flame.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Reichow, US #20080112154
[Reichow ('154)]

-
Schlett, US #2,285,535
[Schlett ('535)]

-
Stokes et al., US #2004/0114351
[Stokes ('351)]


~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 16-20 are rejected under 35 U.S.C. § 103 as being obvious over Stokes ('351) in view of Schlett ('535).
In Re Claims 1-7 & 9, Stokes ('351) discloses:
Cl. 1: All aspects of the claimed invention including: A streamer type flame simulation device (Heater Device #1), comprising a casing (Casing #2), some cross-flow fans disposed inside the casing (Fan #14), a first streamer (One of Streamers #8, 12), a second streamer (The other of Streamers #8, 12), a supplementary air-supplying device, and a light source (Light #18); wherein:
there are a total of two or more cross-flow fans;
the first streamer is a series of strips arranged vertically according to the width direction, and the cross-flow fans are arranged along the width of the first streamer (Element #8 is shown as a series of strips the entire length of Fan #14);
the second streamer is a strip (Element #12);
the supplementary air-supplying device is arranged in a split joint area between the two cross-flow fans;
the cross-flow fans blow air to the first streamer (Para. 25), and the supplementary air-supplying device blows air to the second streamer; and
the light emitted from the light source is directed towards the first streamer and the second streamer (Fig. 1).
With the possible exception of a second fan directed towards the second fan directed towards the second streamer.
Nevertheless, Schlett ('535) discloses from the same Fire Simulated Device field of endeavor as applicant's invention, the use of two fans located under different strips (Fig. 1-3: Each of Fans #29 is located beneath different portions of Translucent Strips #41, Opaque Tongues #42 & Transparent Tongues #43).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the second fan of Schlett ('535) into the device of Stokes ('351) for the purpose of providing the desired &/or required amount of airflow through the device.
With respect to the location of the supplementary air device, the exact location of the second fan would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the fan located in the split joint area solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Stokes ('351) would function equally well in either configuration.
Cl. 2: wherein the supplementary air-supplying device is a fan (As discussed above, the air moving devices are described as fans).
Cl. 3: wherein the first streamer and/or the second streamer are respectively made of flexible materials (Para. 24-25, 33: Elements #8 can “flutter and move”; Elements #12 are fabricated of , e.g., aluminum foil that are “relatively stiff & “to some degree self-supporting”, indicating at least a degree of flexibility).
Cl. 4: wherein the surface of the first streamer and/or the second streamer has a light reflection effect (Para. 33: Element #12 is fabricated of, e.g., aluminum, which is a reflective metal).
Cl. 5: wherein the cross-flow fans are matched and connected with the bottom plate of the casing; and the cross-flow fans are disposed below the first streamer (Fan #14 is mounted to the bottom wall of Device #1 by Support Frame #11 & is located beneath Simulation Means #6, which comprises Elements #8 & 12).
Cl. 6: further comprising an upper bracket (Fig. 1, 2: The strip labeled #22 attached to Elements #8 via Tape #10) and lower bracket (Header #28), wherein the upper bracket and the lower bracket are respectively provided on the upper and lower portions of the back plate of the casing (Fig. 1: Brackets #22 & 28 are shown attached to the back plate, Support Frame #11); the upper end of the first streamer is matched and connected with the upper bracket; and the lower end of the first streamer is matched and connected with the lower bracket (Fig. 1-3).
Cl. 7: wherein the cross-flow fan further comprises a cross-flow fan air outlet; wherein the first streamer faces the middle of the cross-flow fan air outlet (Fig. 1: Elements #8 are shown centered at the outlet of Fan #14).
Cl. 9: wherein the fan is matched and connected with the back plate of the casing; and the fan is disposed below the second streamer (Both Stokes ('351) & Schlett ('535) disclose the fans below both sets of streamers).
In Re Claims 10 & 18, Schlett ('535) further discloses:
Cl. 10: wherein the fan further comprises a fan air outlet and a mounting panel that is matched and connected with the fan air outlet; and wherein a mounting bracket is provided in the middle of the mounting panel; and the lower end of the second streamer is matched and connected with the mounting bracket (Fans #29 include outlets beneath their respective streamers & mounting panels Platforms #16 attached to each fan via Mounting Brackets #30 & Mounts #31).
Cl. 18: wherein front ends of the first streamer and the second streamer are provided with a translucent screen; and the screen is matched and connected with the casing (Translucent Screen #15).
In Re Claims 8, 11, 16 & 17, with respect to:
Cl. 8: wherein the cross-flow fan further comprises a cross-flow fan drive motor disposed beside the cross-flow fan air outlet; and the split joint area includes the upper side of the area where the cross-flow fan drive motor is located;
Cl. 11: wherein the width of the fan air outlet is less than or equal to the width of the split joint area;
Cl. 16: wherein the blowing speed of the cross-flow fan can be selected according to the preference of the user; &
Cl. 17: wherein the blowing speed of the fan is independently controlled and is not affected by the blowing speed of the cross-flow fan;
each of the locations of the fans, the size of the outlets & the blower speeds would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that any one or combination of the above limitations solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the simulation device of Stokes ('351)  would function equally well in either configuration.
In Re Claims 19 & 20, with respect to “wherein the surface of the screen is provided with a texture effect” & “wherein the upper half of the screen is provided with a gradient coating that is coated or printed”, these limitations are considered nothing more that aesthetics of the simulation device & as such are considered a matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention lacking any recitation of criticality (new or unexpected results produced therefrom over the prior art of record).

Claims 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Stokes ('351) in view of Schlett ('535) as applied to claim 1 above, with reference to Reichow ('154).
In Re Claims 12-14, Stokes ('351) discloses all aspects of the claimed invention as discussed above, with the possible exception of: “wherein there are two or more light sources”; “the light sources are independently controlled, and each of the light sources can emit light of different colors and brightness” & “when working stably, the brightness and color of the light sources dynamically change according to a certain regular pattern, so that a dynamic flickering effect of a burning flame can be formed”.
Nevertheless, Reichow ('154) discloses from the same Flame Simulation Device field of endeavor as applicant's invention, a flame simulator (Flame Simulator #500) that includes multiple light sources (LEDs #130, 136), each independently controllable to adjust color, brightness & with dynamically changing patterns (At least Abstract, Para. 2, 24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the multiple light sources & control capabilities of Reichow ('154) into the simulator of Stokes ('351) for the purpose of “[producing] improved visual effects” (Para. 8).
In Re Claim 15, with respect to “wherein the color of the light emitted by the light source is similar to the color of a flame”, Stokes ('351) is silent on the color emitted by the light source.
Nevertheless, Reichow ('154) discloses from the same Flame Simulation Device field of endeavor as applicant's invention, a flame simulator (Flame Simulator #500) that includes multiple light sources (LEDs #130, 136) that are capable of emitting at least an amber color (At least Para. 10, 23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the color of light emitted by the light sources as taught by Reichow ('154) into the simulator of Stokes ('351) for the purpose of “[producing] improved visual effects” (Para. 8).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762